—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered November 12, 1996, convicting defendant, after a jury verdict, of robbery in the first degree, robbery in the second degree and grand larceny in the fourth degree (two counts), and sentencing him, as a second felony offender, to concurrent terms of lk to 15 years, 5 to 10 years, 2 to 4 years and 2 to 4 years, unanimously affirmed.
Defendant’s speedy trial motion was properly denied. Defendant’s contentions are unpreserved for appellate review because defendant failed to respond to the People’s identification of the specific exclusions upon which they relied (see, People v Goode, 87 NY2d 1045), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the record sufficiently establishes that the defense consented to the adjournment from October 17, 1995 to October 26, 1995; that the court properly found exceptional circumstances existed to exclude the time from January 4, 1996 to January 24, 1996, due to the sudden, unexpected unavailability of the complaining witness and the due diligence of the prosecution in attempting to locate her (CPL 30.30 [4] [g] [i]); and that the defense failed to refute the People’s factual assertion that the defense had consented to the adjournment from February 23, 1996 to February 26, 1996. Concur — Wallach, J. P., Andrias, Saxe and Buckley, JJ.